Citation Nr: 9923777	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-03 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The symptomatology associated with the veteran's PTSD is 
not productive of considerable social and industrial 
impairment, or productive of occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (1998); 38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The record shows that the 
RO granted service connection for PTSD in a November 1996 
rating decision and assigned a 30 percent evaluation 
effective from May 1996.  The veteran thereafter filed a 
Notice of Disagreement to the November 1996 rating decision.  
Therefore, the veteran's claim is an original claim placed in 
appellate status by a Notice of Disagreement taking exception 
with the initial rating award.  See Fenderson v. West, 12 
Vet.App. 119 (1999).

Accordingly, the veteran's claim must be deemed well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
VA has a duty to assist the veteran in the development of 
facts pertinent to that claim.  See Fenderson v. West, 12 
Vet.App. 119 (1999) (applying duty to assist under 
38 U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994) (increased ratings 
claims).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  The VA must consider all 
evidence of the veteran's disability as is necessary to 
evaluate the severity from the effective date of service 
connection through the present.  See Fenderson v. West, 12 
Vet.App. 119 (1999).  See also 38 C.F.R. § 4.2 (1998) 
(ratings to be assigned in the light of the whole recorded 
history).

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  Therefore, the 
Board will proceed to analyze the veteran's claim under both 
sets of criteria to determine if one is more favorable to the 
veteran.

Under the former criteria for PTSD in effect prior to 
November 7, 1996, a 30 percent evaluation was warranted where 
there was definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people and 
the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, and efficiency, and reliability 
levels as to produce definite industrial impairment.  A 50 
percent evaluation was appropriate when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating is 
warranted for severe social and industrial impairment.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).

Beginning November 7, 1996, PTSD is to be evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411(1998).  The 
revised regulations provide that a 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

Private medical records from 1995 and 1996 show that the 
veteran was prescribed anti-depressant medication due to a 
diagnosis of chronic depression.  VA outpatient records 
include a psychosocial evaluation in May 1996 during which 
the veteran reported symptomatology including depression, 
nightsweats, nightmares, and headaches.  He also related that 
he had problems maintaining stable employment and could not 
understand what was wrong with him.  It was recommended that 
he be assessed for PTSD.

The veteran was afforded a VA examination in October 1996.  
He reported that he was unemployed and lived with his wife 
and daughter.  He had been married three times and was 
presently having marital difficulties due to his 
unemployment.  He regularly visited with his brother, son, 
and parents.  On an average day, he began drinking beer 
around lunchtime and drank 6 to 12 cans daily.  While in 
Vietnam, he served as a rifleman with an infantry unit and 
witnessed the deaths of friends, children, and civilians.  
After returning from Vietnam, he had a sporadic employment 
history with most jobs lasting for a few weeks or months.  He 
identified problems with his supervisors as the reason he 
could not maintain employment.  However, he did retain one 
factory job for approximately 7 years.  He had last worked in 
December 1995.

At the time, the veteran described symptoms of nervousness, 
irritability, blackouts, sleep disturbance, depression, and 
anger.  He had nightmares four times per year, and he had 
psychological distress when exposed to war-related movies.  
He felt decreased interest in activities and feelings of 
detachment from others.  Objectively, the examiner noted that 
the veteran was cooperative and oriented, with normal speech 
and thought processes, and a slightly depressed affect.  
There was no evidence of delusions or suicidal or homicidal 
ideations.  The veteran was assessed with chronic PTSD, 
alcohol dependence, and dysthymic disorder secondary to the 
aforementioned diagnoses.  The veteran was assigned a Global 
Assessment of Functioning (GAF) score of 55.  The examiner 
stated that it was difficult to assess the level of 
impairment due to the PTSD because of the alcoholism and 
depression, although the impairment seemed to be moderate.

At a VA examination in August 1997, the veteran stated that 
he felt uncomfortable being near people, including his 
family.  He reported drinking excessively, including 
"overdoing it" at least twice a week.  The examiner found 
the veteran to be alert, cooperative, and oriented.  However, 
his mood was described as depressed and suspicious.  The 
veteran admitted to suicidal ideations, but with no plan, and 
he had no delusions or hallucinations.  Judgment and insight 
were assessed as poor.  The veteran was diagnosed with 
moderate to severe PTSD and assigned a GAF score of 50.  The 
examiner believed that the veteran could hold a part-time 
job.

At another VA examination in September 1997, the veteran 
related substantially the same social and employment history, 
as well as the same symptomatology, as he had at the previous 
examinations.  He stated that his irritability and outbursts 
of anger interfered moderately with his ability to get along 
with others.  The examiner made largely the same objective 
observations as the previous examiners.  The veteran was 
again assessed with chronic PTSD, alcoholic dependence, and 
dysthymic disorder, and assigned a GAF score of 60.  The 
degree of impairment was moderate.  

In February 1999, the veteran underwent his final VA 
examination.  The veteran stated that he suffered from 
nightmares, distress exposure, and intrusive thoughts on a 
regular basis.  He also described symptoms of avoidance, 
detachment, decreased sleep, hypervigilance, tension, 
irritability, anger, and increased startle response.  He 
claimed that he constantly thought about suicide but that he 
would not do it.

Upon examination, there was no evidence of hallucinations, 
delusions, or homicidal or suicidal ideations.  The veteran 
was oriented, with speech, behavior, attention and 
concentration all within normal limits.  His memory, insight, 
and judgment were intact; however, his affect was constricted 
and slightly dysphoric.  The veteran was diagnosed with PTSD 
and assigned a GAF score of 45.  The examiner opined that the 
veteran had moderate impairment of his ability to maintain 
relationships and employment.

Acknowledging that the above evidence must be applied to the 
rating criteria that are most favorable to the veteran, the 
Board finds that the evidence does not support an evaluation 
in excess of 30 percent under either the former or revised 
criteria.  Pursuant to Diagnostic Code 9411 under the former 
criteria, the evaluation of the veteran's PTSD turns on the 
severity of his overall social and industrial impairment.  A 
30 percent evaluation is warranted where such impairment is 
of definite severity; a 50 percent evaluation is warranted 
where such impairment is considerable.  In a precedent 
opinion, dated November of 1993, the General Counsel of the 
VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree".  
O.G.C. Prec. 9-93 (Nov. 9, 1993).  In the present case, all 
VA examiners have for the most part and most consistently 
described the veteran's impairment as moderate.

Pursuant to Diagnostic Code 9411 under the revised criteria, 
a 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
several enumerated symptoms.  The veteran generally does not 
exhibit the symptomatology necessary for this rating.  
Specifically, the examiners have not found a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week, or difficulty in 
understanding complex commands.  On the contrary, the veteran 
does exhibit the symptomatology of a 30 percent evaluation, 
such as depression, anxiety, and sleep impairment.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent.  
When the totality of disabling symptomatology attributable to 
the veteran's PTSD is considered, the Board finds that the 
veteran's symptoms are more consistent with those 
contemplated by the rating criteria for a 30 percent 
disability evaluation under both the former and the revised 
diagnostic codes.  Therefore, the evidence of record does not 
show the increased severity necessary for the next higher 
evaluation and the veteran's claim must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
PTSD alone has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

